DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because figures 5 and 6 are not drawn with India ink or its equivalent that secures solid black lines as required by 37 CFR § 1.84(a)(2). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The use of the terms Viton [0057] and Teflon [0076], which are trade names or marks used in commerce, have been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 22-31 are objected to because of the following informalities: The word “Claim” is capitalized despite not being a proper noun nor appearing at the beginning of a sentence. Appropriate correction is required.
Claim 27 is objected to because of the following informalities: The claim recites the limitation “further comprising a wicking material is contained” where “wherein a wicking material is contained” would be more grammatically correct. Appropriate correction is required.

Claim Interpretation
Regarding claims 21-31, the claims recite the limitation “modular exothermal vaporizer” in their preambles. The Courts have held that, if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999) and MPEP § 2111.02. Therefore, for the purposes of this Office action, the claim will be interpreted as if any structure meeting all the limitations of the body of the claims also meets the limitation in the preambles.

Regarding claim 21, the claim recites the limitation “the O-rings also being configured to provide an insulative interface between heated and unheated components of the assembled exothermal vaporizer,” which is considered to be a statement regarding the intended use of the claimed O-rings. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Therefore, for the purposes of this Office action, the limitation will be interpreted as if it required the O-rings to be made from an insulative material.

Regarding claim 26, the claim recites the limitation “a reservoir… which is fillable with a smoking material,” which is considered to be a statement regarding the intended use of the reservoir. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Therefore, for the purposes of this Office action, the limitation will be interpreted as if it required a reservoir that could be filled with smoking material.

Regarding claim 31, the claim is directed the modular exothermal vaporizer, not to a vaporizing system or a kit. Therefore, for the purposes of this Office action, the limitation will be interpreted as if it required components to be capable of being provided in a kit.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-25 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 24, it is unclear whether the limitation “a double O-ring” refers to the multiple O-rings to claim 21 or to a different O-ring, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it referred to two of the multiple O-rings of claim 21.

Regarding claim 25, the claim recites the limitation “wherein one or more… are of different materials.” This limitation is indefinite since it is impossible for one part to be different materials than itself and no second part is required, rendering it unclear whether this limitation in fact limits the claim. For the purposes of this Office action, the limitation will be interpreted as if it did not limit the claim.

Regarding claim 31, there is insufficient antecedent basis for the limitation “the components” in the claim, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it referred to the modular exothermal vaporizer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-22, 24-26, and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Wengert (US 2008/0302374) in view of Breiwa III (US 2014/0186015) and Steinberg (US 7,434,584) and Morgan (US 9,848,638).

Regarding claims 21 and 24, Wengert discloses a smoke free cigarette [0001] having a cigarette body (figure 1, reference numeral 12) with a warming tube within it ([0028], figure 1, reference numeral 26), which is considered to meet the claim limitation of a condensing tube since air could condense as it moves along its length. The body is connected to a mouthpiece ([0031], figure 1, reference numeral 10). An adapter is arranged opposite the mouthpiece ([0026], figure 1, reference numeral 14). A sleeve of the adapter connects with the body ([0032], figure 1, reference numeral 34), and is therefore considered to meet the claim limitation of a tip. A bimetallic sheet is located near the sleeve and bends upwards to assume an axial position upon heating so that it closes the sleeve ([0033], figure 1, reference numeral 42), which is considered to meet the claim limitation of a diffuser since it directs air away from it when heated. The adapter has an insertion inlet into which the body is inserted ([0032], figure 1, reference numeral 36) and the mouthpiece has a recess which corresponds to the outline of the recess ([0028], figure 1, reference numeral 20). The adapter is inserted onto the body by sliding [0036]. Wengert does not explicitly disclose (a) a temperature indicating cap, (b) O-rings attaching the components together, (c) the warming tube removable from the body and (d) the O-rings made from an insulative material.
Regarding (a), Breiwa III teaches a vaporizer (abstract) having a thermo-indicator that creates a tactile indication when heat applied to the cap causes the indicator to reach a predetermined temperature ([0044], figure 3, reference numeral 28). The indicator is held within the cap [0042]. Breiwa III additionally teaches that a tactile indicator allows for conveyance of information where other kinds of indicators are undesirable or difficult [0007].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the mouthpiece of Wengert with the thermo-indicator of Breiwa III to produce a cap having a thermo-indicator. One would have been motivated to do so since Breiwa III teaches that a tactile indicator allows for conveyance of information where other kinds of indicators are undesirable or difficult.
Regarding (b), Steinberg teaches a vaporizer device (abstract) having components that are joined by friction fit using O-rings (column 7, lines 20-24).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the connections between the body and mouthpiece and adapter of Wengert with the O-rings creating a friction fit of Steinberg. One would have been motivated to do so since Wengert discloses components that are joined and Steinberg teaches attaching components using a friction fit.
Regarding (c), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the warming tube removable from the body. The Courts have held that making known elements separable is within the skill of a person of ordinary skill in the art. See In re Dulberg, 129 USPQ 348 (CCPA 1961) (see MPEP § 2144.04).
Regarding (d), Morgan teaches an O-ring made from heat resistant silicone that deforms rather than cracks (column 8, lines 61-67, column 9, lines 1-3).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the O-rings of modified Wengert from the silicone of Morgan. One would have been motivated to do so since Morgan teaches that silicone is a suitable material for O-rings since it is heat resistant and deforms rather than cracks. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness. Sinclair & Carroll Co. vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).

Regarding claim 22, modified Wengert teaches all the claim limitations as set forth above. Wengert additionally discloses that the sleeve and mouthpiece are joined to the body by separate connections (figure 1). Modified Wengert does not explicitly teach providing the O-rings on the sleeve and mouthpiece.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to locate the O-rings on the sleeve and mouthpiece. Rearrangement of parts where both arrangements are known equivalents is a design choice that gives predicable results. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).

Regarding claim 25, Wengert discloses that the mouthpiece is made of filter material [0027], the body is made from thermally insulating material, the warming tube is made of copper [0028], and the bimetallic sheet is made from two metals [0033]. The O-rings are considered to provide an interface between components of different materials since they separate the warming tube and mouthpiece.

Regarding claim 26, Wengert discloses that the warming tube defines a recess (figure 1) which is accessed by a recess which exposes the right end of the tube ([0029], figure 1, reference numeral 32). It is evident that the tube could be filled with smoking material since the right end is open. 

Regarding claim 28, Wengert discloses that the warming tube defines a recess (figure 1) which is accessed by a recess which exposes the right end of the tube ([0029], figure 1, reference numeral 32), which is considered to meet the claim limitation of an aperture. 

Regarding claim 29, modified Wengert teaches all the claim limitations as set forth above. Wengert discloses that the warming tube defines a recess (figure 1) which is accessed by a recess which exposes the right end of the tube ([0029], figure 1, reference numeral 32), which is considered to meet the claim limitation of an open end. The adapter defines an insertion inlet having a chamber ([0036], figure 1, reference numeral 36), which is considered to meet the claim limitation of an extraction chamber since it can be removed from the body. Breiwa III additionally teaches that the indicator could be placed at a location internal to the body [0061]. Modified Wengert does not explicitly teach (a) the warming tube and body extend for approximately similar lengths and (b) the temperature indicating cap covering an open end of the body.
Regarding (a), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the warming tube and body extend for approximately similar lengths. A change in size is generally recognized as being within the level of one of ordinary skill in the art absent evidence that the change in size results in a difference in performance. See In re Rose, 105 USPQ 237 (CCPA 1955) (see MPEP § 2144.04).
Regarding (b), it would have been obvious to one of ordinary skill in the art before the effective filing date to position the indicator to cover the recess of the body. Rearrangement of parts where both arrangements are known equivalents is a design choice that gives predicable results. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).

Regarding claim 30, modified Wengert teaches all the claim limitations as set forth above. Breiwa III additionally teaches that the device has a diffuser disc ([0045], figure 21, reference numeral 26) that is retained in the chamber by its convex shape which acts with an increasing force of engagement as pressure is applied [0048]. It is evident that this force would resist spring pressure since it resists pressure in general. The disc is retained by a groove [0048]. Breiwa III additionally teaches that this disc has holes and slots that are designed to regulate and distribute heat and airflow [0048]. Modified Wengert does not explicitly teach (a) the bimetallic sheet being circular, (b) the bimetallic sheet being removable from the vaporizer, and (c) the bimetallic sheet being retained in a groove by a spring force.
Regarding (a), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the sheet be circular to form a disc. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
Regarding (b), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the bimetallic disc of modified Wengert separable from the adapter. The Courts have held that making known elements separable is within the skill of a person of ordinary skill in the art. See In re Dulberg, 129 USPQ 348 (CCPA 1961) (see MPEP § 2144.04).
Regarding (c), it would have been obvious to one of ordinary skill in the art to combine the device of modified Wengert with the diffuser disc of Breiwa III. One would have been motivated to do so since Breiwa III teaches that a diffuser disc regulates and distributes heat and airflow through the design of holes and slots.

Regarding claim 31, it is evident that a kit of sufficient size to hold the entire device could be provided.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Wengert (US 2008/0302374) in view of Breiwa III (US 2014/0186015) and Steinberg (US 7,434,584) and Morgan (US 9,848,638) as applied to claim 21 above, and further in view of Smith (US 3,780,745).

Regarding claim 23, modified Wengert teaches all the claim limitations as set forth above. Wengert additionally discloses that the sleeve and mouthpiece are joined to the body by separate connections (figure 1). Modified Wengert does not explicitly teach (a) providing the O-rings on the sleeve and mouthpiece and (b) providing the O-rings in grooves.
Regarding (a), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to locate the O-rings on the sleeve and mouthpiece. Rearrangement of parts where both arrangements are known equivalents is a design choice that gives predicable results. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
Regarding (b), Smith teaches a bit member for use with a smoking pipe (abstract) having an O-ring retained within a transverse O-ring retaining recess (column 2, lines 3-15).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the O-rings of modified Wengert with the retaining recesses of Smith. One would have been motivated to do so since Smith teaches recesses that retain O-rings.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Wengert (US 2008/0302374) in view of Breiwa III (US 2014/0186015) and Steinberg (US 7,434,584) and Morgan (US 9,848,638) as applied to claim 21 above, and further in view of Lobl (US 2,721,551) as evidenced by Schuler (US 10,039,323).

Regarding claim 27, modified Wengert teaches all the claim limitations as set forth above. Wengert additionally discloses that the device heats a pleasure giving stimulant [0012] that is taken into the air and inhaled [0039]. Modified Wengert does not explicitly teach (a) a wicking material contained in the body and in communication with the reservoir and (b) fibrous cotton being a wicking material.
Regarding (a), Lobl teaches a tubular mouth inhaler simulating a smoking device (title) having small diameter tube having a substance in the form of a liquid on fibrous cotton carrier material (column 2, lines 3-24, figure 2, reference numeral 20). The substance provides pleasant effects when air is drawn through the inhaler into the mouth of a user (column 1, lines 30-35).
It would therefore have been obvious to one of ordinary skill in the art to combine the warming tube of modified Wengert with the liquid on a fibrous cotton carrier material of Lobl. One would have been motivated to do so since Lobl teaches providing a substance that provides pleasant effects when air is drawn through the inhaler into the mouth of a user.
Regarding (b), Schuler teaches a vaporizing device that draws liquid using a wick (column 6, lines 9-35). The wick is made of fibrous cotton (column 6, lines 36-46), indicating that the cotton of Lobl must be a wicking material.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUSSELL E SPARKS/               Examiner, Art Unit 1747